

117 HR 2729 IH: Finish the Wall Act
U.S. House of Representatives
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2729IN THE HOUSE OF REPRESENTATIVESApril 21, 2021Mr. Higgins of Louisiana (for himself, Mr. Katko, Mr. McCaul, Mr. Rogers of Alabama, Mr. Budd, Mr. Van Drew, Mr. Pfluger, Mr. Perry, Mr. Burchett, Mr. Steube, Ms. Herrell, Mr. Roy, Mr. Hice of Georgia, Mr. Biggs, Mr. Gimenez, Mr. Balderson, Mr. Green of Tennessee, Mr. Rosendale, Mr. Cawthorn, Mr. Graves of Louisiana, Mr. Nehls, Mr. Babin, Mr. Johnson of South Dakota, Mr. Bishop of North Carolina, Mr. Guest, Mr. C. Scott Franklin of Florida, Mrs. Miller of Illinois, Mrs. Harshbarger, Mr. Bergman, Mrs. Cammack, Mr. Sessions, Mr. Mast, Mr. Austin Scott of Georgia, Mr. Meijer, Mr. Young, Mr. McClintock, Mr. Norman, Mr. Johnson of Louisiana, Mr. Moore of Alabama, Mrs. Wagner, Mrs. Miller-Meeks, Mr. Clyde, Mr. Jordan, Mr. Weber of Texas, Mr. Allen, Mr. Murphy of North Carolina, Mr. Fleischmann, Mrs. Bice of Oklahoma, Mr. Mann, Mr. Baird, Mr. Garbarino, Mr. Feenstra, and Mr. LaTurner) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo immediately resume construction of the border wall system along the international border between the United States and Mexico to secure the border, enforce the rule of law, and expend appropriated funds as mandated by Congress, and for other purposes.1.Short titleThis Act may be cited as the Finish the Wall Act.2.Border wall system construction(a)(1)Immediately resume border wall system constructionNot later than 24 hours after the date of the enactment of this Act, the Secretary of Homeland Security shall resume all activities related to the construction of the border barrier system (also known as, and referred to in this Act as, the border wall system) along the international border between the United States and Mexico that were underway or being planned for prior to January 20, 2021.(2)No cancellationsThe Secretary of Homeland Security may not cancel any contract for activities related to border wall system construction referred to in paragraph (1) that was entered into on or before January 20, 2021.(3)Use of fundsThe Secretary of Homeland Security shall expend all funds appropriated or explicitly obligated for border wall system construction referred to in paragraph (1) that were appropriated or obligated, as the case may be, beginning on October 1, 2016, to carry out this Act.(4)Implementation plan for border wall systemNot later than 30 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the appropriate congressional committees an implementation plan to complete, by not later than September 30, 2024, border wall system construction referred to in paragraph (1) and funded in accordance with paragraph (3).(b)Plan To complete tactical infrastructure and technology elements of border wall systemNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the appropriate congressional committees an implementation plan, including quarterly benchmarks and cost estimates, for satisfying all requirements of border wall system construction referred to in subsection (a)(1), including tactical infrastructure, technology, and other elements as identified by the Department of Homeland Security prior to January 20, 2021, through the expenditure of funds appropriated or explicitly obligated, as the case may be, for use beginning on October 1, 2016, as well as any future funds appropriated by Congress.(c)Uphold negotiated agreementsThe Secretary of Homeland Security shall ensure that all agreements executed in writing between the Department of Homeland Security and private citizens, State, local, and Tribal governments, and other stakeholders are honored by the Department relating to current and future border wall system construction as required by such agreements.3.DNA collection consistent with Federal lawNot later than 14 days after the date of the enactment of this Act, the Secretary of Homeland Security shall ensure and certify to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate that U.S. Customs and Border Protection is fully compliant with the DNA Fingerprint Act of 2005 at all border facilities that process adults, including as part of a family unit, in the custody of U.S. Customs and Border Protection at the border.4.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate.(2)Tactical infrastructureThe term tactical infrastructure includes boat ramps, access gates, checkpoints, lighting, and roads associated with a border wall system.(3)TechnologyThe term technology includes border surveillance and detection technology, including linear ground detection systems, associated with a border wall system.